Title: From George Washington to Caleb Brewster, 10 June 1784
From: Washington, George
To: Brewster, Caleb



Sir,
Mount Vernon 10th June 1784

I believe you have been misinformed as to a resolve of Congress, allowing officers on separate commands, extra-pay—I have heard of no such resolution—on the contrary, that these allowances were withdrawn. It was with great difficulty General Knox could obtain compensation for his extra-expences during his commd at the post of West-point—where, from the nature of it, he was absolutely obliged to encounter them, or turn strangers out of his house. I know also that application was made in favor of Lt Colo. Hull, who, whilst he was on the lines—exposed to the visits; and in a manner compelled to entertain a number of British officers, & had it not at his option to avoid expence—but with what success it was made I have

never heard. this however I do know, that there were powerful objections made to both, lest it should open a door to a multitude of applications which Congress were determined not to comply with.
Lest I shou’d be mistaken, in supposing there is no such resolve as you allude to, I enclose a Certificate which may be made use of, if there is.
I hope you soon will be, if you are not already, perfectly recovered of your wound—my best wishes are offered for it; being with esteem & regard Dr Sir Yrs &c.

G. Washington

